Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 06/18/2022. 

Status of Claims
Claim 22 has been amended.  Claim 23 is newly added. Claims 1-23, as filed 06/18/2022, are examined herein.  No new matter has been introduced by the amendments. 

Response to Arguments
Applicant' s arguments and amendments have been carefully considered.
Regarding the rejection under 35 USC 101, Applicant argues (pages 7-8 of the Remarks dated 06/18/2022)  that the amended claims should not be rejected 35 USC 101 because the limitations include a physical device (a laser to detect movement).  Applicant's arguments are persuasive.  The rejection under 35 USC 101 is withdrawn.
Regarding the rejection under 35 USC 103, Applicant argues (pages 8-13 of the Remarks) that  the Painter does not teach or suggest performing a performing a fingerprint scan with life verification, and performing a retina scan with life verification, wherein the life verification includes using a laser to detect movement of internal structures, detecting reflections of the laser including timing of receiving the reflections, measuring a delta in the reflection times, and if the delta is detected, then it is determined the user is alive.  Applicant further argues that Eramian does not teach the specific limitations of wherein the life verification includes using a laser to detect movement of internal structures, detecting reflections of the laser including timing of receiving the reflections, measuring a delta in the reflection times, and if the delta is detected, then it is determined the user is alive. Applicant further argues that the references cited for the dependent claims do not teach or suggest wherein the life verification includes using a laser to detect movement of internal structures, detecting reflections of the laser including timing of receiving the reflections, measuring a delta in the reflection times, and if the delta is detected, then it is determined the user is alive.  The examiner finds these arguments to be moot in view of new grounds of rejection.

Claim Interpretation - “Configured for”
The applicant has used to phrase “configured for” throughout the claims. Claim limitations that employ these phrases between claim elements are given their broadest reasonable interpretation of “any association or relationship between said claimed elements”.

Claim Interpretation - “Conditional Language”
As currently amended, independent claim 23 recites the limitation (emphasis added)  “wherein performing risk management includes: classifying items into classifications including a necessities classification and a frivolous items classification; and rejecting a purchase of an item based on a classification when a debt-to-income ratio is above a threshold and the item is classified in the frivolous items classification.” The inclusion of the limitation “when a debt-to-income ratio is above a threshold” creates a limitation with optional language. Optional language within a claim implicitly creates more than one situation/option to consider (e.g., option A is claimed, option B is not claimed, but still must exist due to logical extension). As such, a second implicit situation/option that is not defined via an explicit claim limitation becomes relevant due to the Broadest Reasonable Interpretation principle. Under BRI, the use of optional language obligates the examiner to interpret both the claimed and unclaimed options to determine the broadest interpretation of the claim.   
	In current claim 23, it can be logically determined that the data of the claimed invention will  have, at any given time for a given customer, a debt-to-income ratio that will be greater than, equal to, or less than a threshold Despite the logical existence of the states of equal to and less than, they have not been claimed/defined. Therefore, because the claim fails to define such a situation, it must be interpreted that when the debt to income level is equal to or below the threshold, the rejecting step is not taken. As a result, the examiner is obligated to interpret that the “rejecting a purchase of an item” limitation is optional language. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The terms “necessities” and  “frivolous” in claim 23 are relative terms which render the claim indefinite. The terms “necessities” and  “frivolous” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-11 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180204280 (Painter) in view of US 20200184055 (Storm).

Claims 1 and 9. Painter teaches: A method programmed in a non-transitory memory of a device comprising: 
receiving a payment request; ([0008-0009]
accessing financial information for a user; (FIG. 3, FIG. 4F, FIG. 5, [0098])
performing risk management based on the financial information; and (FIG. 11 #1602,  [0049]
taking an action based on the risk management, (FIG. 11 #1620, [0049], [0104])
 processor coupled to the memory, the processor configured for processing the application. (FIG. 12)

Painter does not explicitly teach, but Storm does teach: 
 wherein receiving the payment request includes identifying the user based on at least one of: performing a fingerprint scan with life verification; and performing a retina scan with life verification, wherein the life verification includes using a laser to detect movement of internal structures, detecting reflections of the laser including timing of receiving the reflections, measuring a delta in the reflection times, and if the delta is detected, then it is determined the user is alive. (FIG. 4 #408 “pulse detected?”; [0013] “no pulse detected … still image”; [0022] “laser Doppler sensors, laser vibrometers”; [0023] pulse patterns; [0024] “image-based recognition …. eye recognition … fingerprint …”;  [0038] “no pulse detected … deny access”)
Further, it would have been obvious, at the time of filing, to combine the risk management system of Painter with the laser vibrometer biometric sensor of Storm. Storm teaches [0013] that if no pulse is detected, a still image is inferred. Conversely, it is inferred that if pulse is detected, the user is alive1.   Storm explicitly teaches [0001] the motivation of verifying the identity of a user and/or ensuring that the user is authorized to access information and/or perform actions through the software, to prevent unauthorized access. See MPEP 2143.I.G.

Claims 2 and 10. Painter and Storm teach: The method of claim 1, and Painter further teaches:
wherein performing risk management includes analyzing a debt- to-income ratio, and if the debt-to-income ratio is equal to or above a threshold, then the action taken includes providing an alert to the user, and if the debt-to-income ratio is below the threshold, then the action taken includes providing a payment from a source for the payment. (Painter FIG. 4F, FIG. 8 #1010, #1012, [0009-0011], [0136])

Claims 3 and 11. Painter and Storm teach:  The method of claim 2,  and Painter further teaches:
wherein receiving the payment request includes identifying the user based on: 
receiving information from the device, wherein the device comprises a smart phone. ([0032],[0108], [0110])

Claims 6 and 14. Painter and Storm teach:  The method of claim 1,  and Painter further teaches:
wherein taking the action includes providing an alternate suggestion for purchase. ([1092-1095])

Claims 7 and 15. Painter and Storm teach:  The method of claim 1,  and Painter further teaches:
wherein performing risk management further comprises analyzing an inventory of the user. ([0031], [0042-0043])

Claims 8 and 16. Painter and Storm teach:  The method of claim 1,  and Painter further teaches: 
wherein performing risk management includes performing a projection. ([0011-0014])


Claim(s) 4-5 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180204280 (Painter) and US 20200184055 (Storm) and in further view of US 20140207669 (Rosenberg).

Claims 4 and 12.  Painter and Storm teach: The method of claim 2 
Painter does not explicitly teach, but Rosenberg does teach:
wherein the action taken includes accessing and determining the source for the payment from the financial information for the payment request from a stored plurality of payment sources. ([0020])
Further, it would have been obvious, at the time of filing, to combine the financial transaction including risk management of Painter and Storm with the multipole funding sources and determination of preferred funding source of Rosenberg, because Rosenberg teaches the motivation [0005] of a system to help consumers decide at the time of purchase if there are advantages … to using one payment option over another. See MPEP 2143.I.G.

Claims 5 and 13. Painter and Storm teach: The method of claim 4 
Painter does not explicitly teach, but Rosenberg does teach:
wherein accessing and determining the source for the payment for the payment request includes comparing rewards for each line of credit and determining which reward is the greatest for a user and selecting the line of credit with the greatest reward. ([0052], FIG. 3 S1108, S1110)

Claim(s) 17 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180204280 (Painter) and US 20190164165 (Ithabathula) in view of US 20200184055 (Storm).

Claim 17. Painter teaches:  An system comprising: 
a first device comprising: a physical card; ([0051] “driver’s license”)
providing identification information for a user of the physical card ([0051] “driver’s license”)
and a second device configured for: accessing financial information for the user;  (FIG. 3, FIG. 4F, FIG. 5, [0098])
performing risk management based on the financial information; and (FIG. 11 #1602,  [0049]
taking an action based on the risk management.  (FIG. 11 #1620, [0049], [0104])

Painter does not explicitly teach, but Ithabathula does teach:
a magnetic strip on a first side of the physical card; and a non-transitory memory for storing information within the physical card, the information configured for: ([0024])
It would have been obvious, at the time of filing, to combine the financial transaction including risk management of Painter with the magnetic strip containing data of Ithabathula, because Ithabathula teaches [0024] the motivation of the use of a physical token to identify a customer and provide at least one factor for authorization. See MPEP 2143.I.G.

Modified Painter does not explicitly teach, but Storm does teach: 
performing a fingerprint scan with life verification; and performing a retina scan with life verification, wherein the life verification includes using a laser to detect movement of internal structures, detecting reflections of the laser including timing of receiving the reflections, measuring a delta in the reflection times, and if the delta is detected, then it is determined the user is alive. ([0123])
Further, it would have been obvious, at the time of filing, to combine the risk management system of Painter and Ithabathula with the laser vibrometer biometric sensor of Storm.   Storm explicitly teaches [0001] the motivation of verifying the identity of a user and/or ensuring that the user is authorized to access information and/or perform actions through the software, to prevent unauthorized access. See MPEP 2143.I.G.

Claim 20. Painter in view of Ithabathula and Storm teaches: The method of claim 17 
Painter further teaches:
wherein taking the action includes providing an alternate suggestion for purchase. ([1092-1095])

Claim 21. Painter in view of Ithabathula and Storm teaches: The method of claim 17 
Painter further teaches:
wherein performing risk management further comprises analyzing an inventory of the user. ([0031], [0042-0043])

Claim(s) 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180204280 (Painter) and US 20190164165 (Ithabathula) in view of US20200184055 (Storm) and in further view of US 20140207669 (Rosenberg).

Claim 18.  Painter in view of Ithabathula and Storm teaches: The method of claim 17. 
Modified Painter does not explicitly teach, but Rosenberg does teach:
wherein the action taken includes accessing and determining the source for the payment from the financial information for the payment request from a stored plurality of payment sources. ([0020])
It would have been obvious, at the time of filing, to combine the financial transaction including risk management of modified Painter in view of Ithabathula with the multipole funding sources and determination of preferred funding source of Rosenberg, because Rosenberg, because teaches the motivation of [0005] a system to help consumers decide at the time of purchase if there are advantages … to using one payment option over another. See MPEP 2143.I.G.

Claim 19. Painter in view of Ithabathula and Storm teaches: The method of claim 18 
Modified Painter does not explicitly teach, but Rosenberg does teach:
wherein accessing and determining the source for the payment for the payment request includes comparing rewards for each line of credit and determining which reward is the greatest for a user and selecting the line of credit with the greatest reward. ([0052], FIG. 3 S1108, S1110)

Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over US 20180204280 (Painter) in view of US 20190164165 (Ithabathula), US20200184055 (Storm),  and in further view of US 9495703 (Kaye).

Claim 22. Painter  in view of Ithabathula and Storm teaches: The method of claim 17
Painter further teaches:
wherein performing risk management includes performing a future projection based on historical information, including an ongoing savings plan to perform a future purchase. (FIG. 2 “savings goal”; FIG. 6 #630 designated savings bucket, Col. 5 line 36 “savings plan”)
It would have been obvious, as of the effective filing date of the instant application, to combine the financial transaction including risk management of modified Painter automatic budgeting of Kaye, because Kaye  teaches the motivation (col. 1 lines 17-27) of assisting consumers in managing spending and meeting budgetary goals. See MPEP 2143.I.G.

Claims 23 is rejected under 35 U.S.C. 103 as being unpatentable over US 20180204280 (Painter) in view of US 20190164165 (Ithabathula), US20200184055 (Storm), US 20140207669 (Rosenberg) and in further view of US 9495703 (Kaye) .

Claim 23. Painter in view of Ithabathula, Storm, and Rosenberg teaches: The method of claim 18.
Painter further teaches: 
rejecting a purchase of an item based on a classification when a debt-to-income ratio is above a threshold and the item is classified in the frivolous items classification. (FIG. 8 #1008, #1010, #1012 consideration of debt-to-income ratio. FIG. 10 #1240 affordability rules; FIG. 11 “reject order”; [0159-0160] DTI, “…filter inventory items such that the user can only purchase items within his or her affordability .”; [0197] “reject the order”)

Modified Painter does not explicitly teach, but Kaye does teach:
wherein performing risk management includes: classifying items into classifications including a necessities classification and a frivolous items classification; and (Fig. 4 #420, #430; col. 2 lines 50-55. spending limits by classification. Col. 3 lines 1-19, unique classification and rules; col. 4 lines 11-20, rules)
It would have been obvious, as of the effective filing date of the instant application, to combine the financial transaction including risk management of modified Painter automatic budgeting of Kaye, because Kaye  teaches the motivation (col. 1 lines 17-27) of assisting consumers in managing spending and meeting budgetary goals. See MPEP 2143.I.G.


Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20070177772 (Fujii) [0023] laser reflections to map bloodstream, “reflection from the blood vessel layer under the finger pad”
US 20080195870 (Posamentier) [0017] “In an alternate embodiment, Optical Time Domain Reflectometor techniques may be used to provide a short intense laser pulse and the reflected light analyzed for light loss, degree of backscatter and reflection of light. The TDR analysis begins with the propagation of a step or impulse of energy and the subsequent observation of the energy reflected by the system to determine the reflected light characteristics analyzed to establish the hand characteristics. By analyzing characteristics such as, for example, magnitude, duration and shape of the reflected waveform, the nature of the impedance variation in the reflected light may be determined. This technique may be applied to one of the hands, eyes, to a portion of skin or other biometric target. The illuminating laser would be relatively low amplitude for safety ...”
US 20160189158 (Eramian) [0123] scan the eyes for biometric data, laser
US 20200184055 (Storm) [0022]  As another example, in instances where the sensor data 110 includes data generated by radar sensors, laser Doppler sensors, laser vibrometers, and/or the active floor, the analysis module(s) 112 can analyze the data to identify periodic movements that are exhibited by the sensor data 110, where such movements can be caused by the user's pulse.
US 20090024540 (Ryder)  Personal or family financial accounting and management system
US 20090048957 (Celano) automated financial counseling
US 20140107493 (Yuen) Fitbit device. Laser doppler measuring blood flow. [0045] LED, laser [0016] the light from the light sources scatters/reflects off of blood in the body
US 20160071140 (Sherman) suggest loyalty programs
US 20170091851 (Snow) saving plan for an item to be purchased later.
US 20170193504 (Godsey)  [0037]  the financial management system may allow a user to customize a financial plan (e.g., define financial goals, budgets, rewards, penalties, etc.) via setting one or more conditions (e.g., to monitor spending and/or savings, avoid frivolous spending, etc.). Further, the financial management system may generate various events based on whether the user has met, or failed to meet, the one or more conditions of the customized financial plan.
US 7895096 (Vu) consumer future purchase tool and method
US 7895102 (Wilks) financial plan benchmarking
US 9495703 (Kaye) automatic budgeting system “ The authorization is determined as a function of the price of the item and the classification of the item.” (24) savings plan
US 10248964 (Neeman) rewards management system
Forwood, S.E., Ahern, A.L., Marteau, T.M. et al. Offering within-category food swaps to reduce energy density of food purchases: a study using an experimental online supermarket. Int J Behav Nutr Phys Act 12, 85 (2015).  doi.org/10.1186/s12966-015-0241-1
US 20190073714 (Fidanza) A system and method determines the creditworthiness of a consumer and issues a loan. An initial set of data is acquired from the consumer that includes non-identification attributes without obtaining a full name, a credit card number, a passport number, or a government issued ID number that allows identification of the consumer. A user ID number matches the initial set of data to a physical user in a transaction database. A credit score based on the average credit among a plurality of user profiles is matched to determine a maximum credit for the consumer. A transaction card, such as a prepaid transaction card or stored value card, is issued to the consumer having a value corresponding to the amount of the loan.
US 20190164165 (Ithabathula) [0040] fingerprint scanner, iris scanner, retina scanner, depth-sensing camera, facial recognition

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A RUTISER whose telephone number is (571)272-1969.  The examiner can normally be reached on 8:00 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.R./
Examiner, Art Unit 3692           
CLAIRE A. RUTISER
Examiner
Art Unit 3692

	                                                                                                                                                                                                                                                                                                                                                                                    /DANIEL S FELTEN/Primary Examiner, Art Unit 3692                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  https://www.opensourceshakespeare.org/search/search-results.php citing King John [IV, 2] line 1819 “the pulse of life”